Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 03/06/2019.
Claims 1-14 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2019, 11/13/2019, 10/01/2020 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murphy et al. (US 2010/0318837 A1).
Regarding claim 1, Murphy discloses a method for detecting a server fault (fig. 4, [0012]:  determining repair or backup actions for nodes based on failure predictions provided by failure models. In various implementations, one or more nodes are monitored by a monitoring computing device, which may either be a peer of the other nodes or a server), comprising:
([0012], [0017]:  The nodes provide data, including data gathered by sensors or software components, to the monitoring computing device. The monitoring computing device then uses the received node data to build a failure model, and uses the failure model to predict failures of the nodes.  The nodes include servers); 
performing training, based on the sample monitoring data, to obtain a fault detection model for the plurality of servers ([0012]-[0013]:  The monitoring computing device then uses the received node data to build a failure model, and uses the failure model to predict failures of the nodes.  The monitoring computing device may also use the failure predictions to further build and refine the failure model); and 
collecting current monitoring data of a target server, and inputting the current monitoring data into the fault detection model to determine an operating fault corresponding to the current monitoring data ([0012]:  the predictions generated can include hardware and software failures, as well as estimated times that the failures will occur. Based on the failure predictions, the monitoring computing device may also determine repair and/or backup actions for nodes associated with the failure predictions).

Regarding claim 6, Murphy discloses the method according to claim 1, wherein collecting the current monitoring data of the target server further includes: collecting the current monitoring data of the target server when the target server issues a fault notification message; or collecting the current monitoring data of the target server according to a specified time cycle ([0056]:  a node first collects node data, block 502. The node data is collected from one or more sensors of the node in response to a request for the node data, in response to a change in the node data, and/or at a pre-determined basis (e.g., once every n time units).

Regarding claim 10; the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 2-4, 7-9, 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Abdulnour (US 2016/0323163 A1).
Regarding claim 2, Murphy discloses the method according to claim 1.
However, Murphy does not disclose wherein the sample monitoring data includes a plurality of groups of feature data, and performing training to obtain the fault detection model for the plurality of servers further includes: grouping the sample monitoring data according to feature data, and respectively performing training to obtain a sub-model for each group of feature data.
In an analogous art, Abdulnour discloses wherein the sample monitoring data includes a plurality of groups of feature data, and performing training to obtain the fault detection model for the plurality of servers further includes: grouping the sample monitoring data according to feature data, and respectively performing training to obtain a sub-model for each group of feature data ([0067]-[0068], [0075]-[0076]:  A set of parameters has been selected from four TR-098 parameter groups as being most likely to contribute to an indication of service status for a given CPE device 15. In a preferred embodiment, a set of parameters is listed for reference in FIG. 6. It is intended that the same set of parameters be used both for model generation.  If m sets of readings for the p parameters are retrieved from a particular CPE device 15, preferably at the same m predetermined time intervals and over a similar monitoring period as used to generate the ‘model’ component plots, the retrieved values may be projected using the eigenvectors for the corresponding CMSAN model to give a measure of service status for the device).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Murphy to comprise “wherein the sample monitoring data includes a plurality of groups of feature data, and performing training to obtain the fault detection model for the plurality of servers further includes: grouping the sample monitoring data according to feature data, and respectively performing training to obtain a sub-model for each group of feature data” taught by Abdulnour.
One of ordinary skilled in the art would have been motivated because it would have enabled for detecting fault conditions in a network and for determining a most likely source of the detected fault condition (Abdulnour, [0001]).  

Regarding claim 3, Murphy-Abdulnour discloses the method according to claim 2, after collecting the current monitoring data of the target server, the method further includes: identifying target feature data included in the current monitoring data, and inputting the target feature data into a matching sub-model to determine an operating fault corresponding to the target feature data (Abdulnour, [0077]:  if m sets of readings for the p parameters are retrieved from a particular CPE device 15, preferably at the same m predetermined time intervals and over a similar monitoring period as used to generate the ‘model’ component plots, the retrieved values may be projected using the eigenvectors for the corresponding CMSAN model to give a measure of service status for the device. The resultant points may be plotted on model component plots to enable a visual comparison of their position relative to the distinct regions of acceptable service status. The projected values may be compared numerically to determine their positions relative to the regions of acceptable service status. A newly plotted point that clearly falls outside one of those regions is therefore likely to represent a CPE device 15 experiencing a different level of service performance which may be determined by an operator as being unacceptable, prompting further investigation and diagnosis. The determination of whether or not newly plotted points fall within regions of acceptable service performance may be included within an automated fault reporting process, taking account of the type of CPE device and any other factors that may identify which region of acceptable performance applies to the particular CPE device under investigation). The same rationale applies as in claim 2.

Regarding claim 4, Murphy-Abdulnour discloses the method according to claim 2, wherein the feature data is associated with a standard operating fault, and performing training to obtain a sub-model for each group of feature data further includes: inputting the feature data into an initial detection sub-model to obtain a predicted operating fault of the feature data; and determining an error between the predicted operating fault and the standard operating fault (Abdulnour, [0071]-[0072]:  To calculate the correlation matrix, the parameter values of the matrix P are firstly converted to standardised form to generate a matrix Z…where μij is the mean of the measured values for parameter i for CPE device j over the m measurements and σij is the standard deviation in those m measurements), and adjusting parameters of the initial detection sub-model based on the error, to allow the predicted operating fault to be consistent with the standard operating fault after the feature data is re-input into the adjusted detection sub-model (Abdulnour, [0072]-[0073], [0077]:  The correlation matrix C for the dataset matrix P is then the covariance matrix of the standardised matrix Z, calculated according to the expression.  If m sets of readings for the p parameters are retrieved from a particular CPE device 15, preferably at the same m predetermined time intervals and over a similar monitoring period as used to generate the ‘model’ component plots).  The same rationale applies as in claim 2.

Regarding claim 7, Murphy discloses the method according to claim 1.
However, Murphy does not disclose further comprising: calculating a load distribution of the target server, wherein the load distribution includes average loads of the target server within specified time periods; and determining a target time period based on the load distribution, and performing a fault detection on the target server within the target time period.
In an analogous art, Abdulnour discloses further comprising: calculating a load distribution of the target server, wherein the load distribution includes average loads of the target server within specified time periods ([0042]-[0043], [0046]:  Referring to FIG. 3, the connectivity analysis process begins at STEP 70 by determining and selecting, for each S-VLAN defined in the table represented in FIG. 2, a statistically significant sample of those CPE devices 15 served by the S-VLAN. If it is intended to provide a data retrieval and processing platform capable of obtaining and processing data from every CPE device 15 connected to the network 10, then the sampling STEP 70 may be omitted as such, given that all associated CPE devices 15 served by a particular S-VLAN will be included in the sample. At STEP 75, a process begins of remotely determining the connectivity of each CPE device 15 in the S-VLAN samples over one or more predetermined and statistically significant time periods, at regular intervals, for example every 5 minutes.  Connectivity is determined by retrieving a predetermined set of data from each CPE 15 over an IP connection established with the CPE device 15 through the network 10. Preferably, the time periods may comprise 1 hour periods so that the mean value of the connectivity measurements obtained during each hour are calculated and stored to provide a connectivity profile for each S-VLAN); and determining a target time period based on the load distribution, and performing a fault detection on the target server within the target time period  ([0042]-[0043]:  Different lengths of time period may be highlighted to focus the analysis on shorter periods of time, such as during normal working hours when a more sharply varying but nevertheless consistent profile of connectivity is observed within certain one hour periods, whereas at other times taking an average over a two or three hour period would provide an appropriate level of resolution in the connectivity profile).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Murphy to comprise “further comprising: calculating a load distribution of the target server, wherein the load distribution includes average loads of the target server within specified time periods; and determining a target time period based on the load distribution, and performing a fault detection on the target server within the target time period” taught by Abdulnour.
One of ordinary skilled in the art would have been motivated because it would have enabled for detecting fault conditions in a network and for determining a most likely source of the detected fault condition (Abdulnour, [0001]).  

Regarding claim 8, Murphy-Abdulnour discloses the method according to claim 7, wherein determining the target time period based on the load distribution further includes: determining a specified time period corresponding to an average load less than or equal to a specified load threshold as the target time period (Abdulnour, [0053]-[0054]:  At STEP 80, the generation of connectivity models takes the connectivity measures from STEP 75 at the selected monitoring time intervals and determines the average level of connectivity for each S-VLAN over each of the predetermined time intervals for a given monitoring period, and the variance. For example, referring additionally to FIG. 4, the average connectivity of four S-VLANs is shown in graphical form over each of the 24 hours in a typical working day (Monday to Friday), preferably using data retrieved at the same times over several working days. From these statistics, a minimum and a maximum threshold level of connectivity may be determined for each S-VLAN over each such time period taking account of the variance), and if the number of specified time periods corresponding to an average load less than or equal to the specified load threshold is at least two, randomly selecting one of the specified time periods as the target time period, or determining a specified time period corresponding to the lowest average load as the target time period (Abdulnour, [0053]-[0054]:  a minimum and a maximum threshold level of connectivity may be determined for each S-VLAN over each such time period taking account of the variance.  The threshold values, together with any other metrics captured are stored in respective connectivity models for each S-VLAN. These threshold levels of connectivity and the other metrics may then be used as a basis for judging the significance of future observed variations in S-VLAN connectivity level over equivalent time periods. Connectivity levels are monitored for the CPE devices 15 in each S-VLAN sample using the same parameters, listed above, and over the same predetermined time periods. One or more predetermined rules are then applied to interpret the observed connectivity levels with reference to the respective S-VLAN connectivity models to determine whether any observed variation outside threshold levels is significant and therefore indicative of a fault condition). The same rationale applies as in claim 7.

Regarding claim 9, Murphy discloses the method according to claim 1.

In an analogous art, Abdulnour discloses after determining the operating fault corresponding to the current monitoring data, the method further includes: invoking a diagnostic strategy that matches the operating fault, and applying the diagnostics strategy to diagnose the operating fault of the target server (Abdulnour, [0044], [0077]-[0078]:  Having established models of S-VLAN activity in what may be referred to as a ‘training phase’, at STEP 85 the connectivity of each CPE device 15 in each of the samples is monitored and variations in aggregated S-VLAN connectivity from model connectivity levels are interpreted using one or more predetermined rules to decide whether a fault condition is indicated for any S-VLAN. At STEP 90, if a fault condition is identified, knowledge of the physical and logical network topology and any alarm data generated by specifically identified network equipment is used to determine a potential source of the fault. The results of these analyses are reported, at STEP 95, and the network operator may then trigger appropriate remedial actions); and determining a detection cycle for the target server based on a result of the fault diagnosis, and periodically performing a fault detection on the target server based on the detection cycle (Abdulnour, [0044], [0077]-[0078]:  Further types of analysis may be carried out to recognize service-affecting conditions which are not necessarily due to network faults; more likely due to equipment configuration errors. One particular service-affecting condition may be an incorrectly configured bandwidth at one of the network equipment types, potentially affecting service performance for one or many customers. In a preferred embodiment, one further type of analysis is directed to determining a model of expected S-VLAN bandwidth utilization at different times of day based upon a determination of the average level of DSL traffic carried over each SVLAN, for example averaged over successive 60 minute periods. The S-VLAN bandwidth utilization may then be monitored at, say, 5 minute intervals and compared with the expected utilization for the respective 60 minute period. Any significant shortfall may be indicative of a bandwidth constraint due to a network fault or a configuration error). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Murphy to comprise “after determining the operating fault corresponding to the current monitoring data, the method further includes: invoking a diagnostic strategy that matches the operating fault, and applying the diagnostics strategy to diagnose the operating fault of the target server; and determining a detection cycle for the target server based on a result of the fault diagnosis, and periodically performing a fault detection on the target server based on the detection cycle” taught by Abdulnour.
One of ordinary skilled in the art would have been motivated because it would have enabled for detecting fault conditions in a network and for determining a most likely source of the detected fault condition (Abdulnour, [0001]).  

Regarding claim 11; the claim is interpreted and rejected for the same reason as set forth in claim 2.



Regarding claim 14; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Abdulnour, as applied to claim 4, in further view of Otsuka et al. (US 2014/0298112 A1).
Regarding claim 5, Murphy-Abdulnour discloses the method according to claim 4.
However, Murphy-Abdulnour does not disclose wherein the feature data includes a plurality of feature sub-data, and determining the predicted operating fault further includes: determining a decision order of each feature sub-data in the feature data, and respectively determining a feature value corresponding to each feature sub-data according to the decision order; calculating a predicted probability array corresponding to the feature data based on the feature value corresponding to each feature sub-data, wherein the predicted probability array includes at least one probability value, and each probability value corresponds to a type of fault; and determining a type of fault corresponding to the largest probability value in the predicted probability array as the predicted operating fault.
In an analogous art, Otsuka discloses wherein the feature data includes a plurality of feature sub-data, and determining the predicted operating fault further includes: determining a decision order of each feature sub-data in the feature data, and respectively determining a feature value corresponding to each feature sub-data according to the decision order ([0092]-[0093]:  The computer may sort the Q configuration items according to a statistic and rank the Q configuration items according to the sorting result. Then, the computer may associate the respective pieces of identification information for all of the Q configuration items (or some configuration items having a relatively higher ranking among the Q configuration items) with a ranking and/or a statistic. The computer may estimate a probability that the failure of a certain type will occur in the future according to the respective statistics of the Q configuration items, with respect to some configuration items including configuration items other than the Q configuration items); calculating a predicted probability array corresponding to the feature data based on the feature value corresponding to each feature sub-data, wherein the predicted probability array includes at least one probability value, and each probability value corresponds to a type of fault; and determining a type of fault corresponding to the largest probability value in the predicted probability array as the predicted operating fault ([0080]:  he computer generates result information according to the statistic, which is calculated for the respective Q configuration items. The result information indicates one or more configuration items for which the failure of a certain type, which is predicted according to the first message pattern, is predicted to occur with a relatively high probability, from among a plurality of configuration items included in the computer system).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Murphy-Abdulnour to comprise “wherein the feature data includes a plurality of feature sub-data, and determining the predicted operating fault further includes: determining a decision order of each feature sub-data in the feature data, and respectively determining a feature value corresponding to each feature sub-data according to the decision order; calculating a predicted probability array corresponding to the 
One of ordinary skilled in the art would have been motivated because it would have enabled for managing a failure that has occurred in a computer system (Otsuka, [0002]).  

Regarding claim 13; the claim is interpreted and rejected for the same reason as set forth in claim 5.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Otsuka et al., US 2015/0095718 A1: Locational Prediction of Failures. 
Bell et al., US 10,048,996 B1: Predicting Infrastructure Failures in a Data Center For Hosted Service Mitigation Actions.


Conclusion
In the case of amendments, Applicants are respectfully requested to indicate the portions of the specification which dictates the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. C. T./
Examiner, Art Unit 2446


/SHEAN TOKUTA/Primary Examiner, Art Unit 2446